1
      McGREGOR W. SCOTT
2     United States Attorney
      STEPHEN S. CODY
3     Special Assistant U.S. Attorney
      501 I Street, Suite 10-100
4     Sacramento, CA 95814
      (916) 554-2700
5
      Attorney for Plaintiff
6
7                                 IN THE UNITED STATES DISTRICT COURT

8                              FOR THE EASTERN DISTRICT OF CALIFORNIA

9                                                       )   NO. 2:18-cr-00132-AC
      UNITED STATES OF AMERICA,                         )
10                                                      )   STIPULATION TO CONTINUE
                                Plaintiff,              )   SENTENCING AND RESTITUTION
11                                                      )   HEARING
              v.                                        )
12                                                      )
      TRAVIS M. GOULD                                   )
13                                                      )   DATE: August 19, 2019
                                Defendant.              )   TIME: 9:00 a.m.
14                                                      )   JUDGE: Hon. Allison Claire

15
16             The Federal Public Defender’s Office through Linda Allison, counsel for defendant
17    Travis M. Gould, and the United States Attorney through its respective counsel Stephen Cody,
18    hereby stipulate to continue the sentencing and restitution hearing scheduled for August 19, 2019
19    at 9:00 a.m. until September 9, 2019 at 9:00 a.m.
20             Mr. Gould continues to make progress in the removal of discarded property. Therefore,
21    the parties seek to continue the sentencing and restitution hearing to give Mr. Gould additional
22    time to continue his clean-up efforts and to provide Mr. Gould time to consult with counsel. The
23    parties request September 9, 2019 at 9 a.m. as a new date for a sentencing and restitution
24    hearing.
25             Based on the foregoing, the parties agree time under the Speedy Trial Act should be
26    excluded from this order’s date, through and including September 9, 2019, pursuant to 18 U.S.C.
27    § 3161(h)(7)(A) and (B)(iv)(reasonable time to prepare) and Local Code T4.
28
     Stipulation and Order to Continue Sentencing and
     Restitution Hearing
1
2                                                       Respectfully submitted,

3     DATE: August 19, 2019                             HEATHER E. WILLIAMS
                                                        Federal Defender
4
                                                        /s/ Stephen Cody for Linda C. Allison
5                                                       LINDA C. ALLISON
                                                        Assistant Federal Defender
6                                                       Attorney for Travis Gould

7
8     DATED: August 19, 2019                            McGREGOR W. SCOTT
                                                        United States Attorney
9
                                                        /s/ Stephen S. Cody
10                                                      STEPHEN S. CODY
                                                        Special Assistant United States Attorney
11                                                      Attorney for Plaintiff

12
                                     [PROPOSED] FINDINGS AND ORDER
13
               IT IS SO ORDERED, that the sentencing and restitution hearing is continued to
14
      September 9, 2019 at 9:00 a.m. The Court further finds that time under the Speedy Trial Act, 18
15
      U.S.C. § 3161 et seq., be excluded from computation of time pursuant to § 3161(h)(7)(A),
16
      (B)(iv), and Local Code T4, and that the ends of justice served in granting the continuance
17
      outweigh the best interests of the public and the defendant in a speedy trial. Time is excluded
18
      from the date of this order through September 9, 2019.
19
20
               FOUND AND ORDERED this 19th day of August, 2019.
21
22
23
24
25
26
27
28
     Stipulation and Order to Continue Sentencing and
     Restitution Hearing
